EXHIBIT 10.18.4

Execution version

AMENDMENT 1 TO TERM LOAN AGREEMENT

THIS AMENDMENT 1 TO TERM LOAN AGREEMENT, dated as of June 29, 2016 (this
“Amendment”) is made among AxoGen, Inc., a Minnesota corporation (“Borrower”),
AxoGen Corporation, a Delaware corporation as a Subsidiary Guarantor
(“Guarantor”), the lenders listed on the signature pages hereof under the
heading “LENDERS” (each a “Lender” and, collectively, the “Lenders”), and Three
Peaks Capital S.a.r.l., a Luxembourg company, as administrative agent and
collateral agent for the Lenders (in such capacity, “Administrative Agent”),
with respect to the Loan Agreement referred to below.

RECITALS

WHEREAS, Borrower, Guarantor, the Lenders and the Administrative Agent are
parties to a Term Loan Agreement, dated as of November 12, 2014 (the “Loan
Agreement”), with the Subsidiary Guarantors from time to time party thereto.

WHEREAS, the parties hereto desire to amend the Loan Agreement on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

SECTION 1.  Definitions; Interpretation.

(a)Terms Defined in Loan Agreement.  All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

(b)Interpretation.  The rules of interpretation set forth in Section 1.03 of the
Loan Agreement shall be applicable to this Amendment and are incorporated herein
by this reference.

SECTION 2.  Amendment of Loan Agreement.  Subject to Section 3, the Loan
Agreement is hereby amended as follows:

(a)The definition of “Borrowing Notice Date”  in Section 1.01 thereof is hereby
amended and restated in its entirety as follows:

““Borrowing Notice Date” means, (i) in the case of the first Borrowing, the date
hereof, and, (ii) in the case of a subsequent Borrowing, a date that is at least
fourteen days prior to the Borrowing Date of such Borrowing.”

(b)The definition of “Commitment Period”  in Section 1.01 thereof is hereby
amended and restated in its entirety as follows:





 

--------------------------------------------------------------------------------

 



““Commitment Period” means the period from and including the first date on which
all of the conditions precedent set forth in Section 6.01 have been satisfied
(or waived by the Majority Lenders) and through and including September 30, 2016
(or such later date to which the Borrowing Date for the second Borrowing may be
extended pursuant to Section 6.02(a)).”

(c)Section 6.02 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“6.02 Conditions to Subsequent Borrowings.  The obligation of each Lender to
make a  Loan as part of a subsequent  Borrowing is subject to the following
conditions precedent:

(a)Borrowing Date.  Such Borrowing shall occur on or prior to June 30, 2016,
except that if the conditions under Section 6.02(c) and (d) are met, such
Borrowing may instead be made between July 1, 2016 (inclusive) and September 30,
2016 (inclusive), provided that, if an audit is conducted pursuant to Section
6.02(d) but is not concluded by September 30, 2016, such Borrowing Date may
occur up to five Business Days after conclusion of such audit (if Borrower and
its Subsidiaries and Affiliates have cooperated as required by Section 6.02(d)
and such audit confirms satisfaction of the condition set forth in
Section 6.02(c))  .    

(b)Amount of Borrowing.  Such Borrowing is at Borrower’s option, but if such
Borrowing is made, such Borrowing must be in an amount equal to $7,000,000.

(c)Borrowing Milestone.  If a Borrowing is to occur between July 1, 2016
(inclusive) and September 30, 2016 (inclusive), the amount of Net Revenue, over
the period between April 1, 2016 and June 30, 2016, must equal or exceed
$9,000,000.

(d)Notice of Milestone Achievement and Audit.  Borrower shall have delivered to
Administrative Agent a notice certifying satisfaction of the condition set forth
in Section 6.02(c) no later than 45 days thereafter.  If Administrative Agent
notifies Borrower, within five Business Days of receipt of such notice, that
Lenders intend to conduct an audit of Net Revenue to confirm satisfaction of
such condition, Majority Lenders may appoint a regionally or nationally
recognized independent accounting firm of good standing, to conduct such audit
(at Borrower’s sole expense).  Borrower will, and will cause its Subsidiaries
and Affiliates to, use their best efforts to cooperate with such auditors in
performing such audit, including without limitation by permitting such auditors
to examine and make extracts from its books and records, and to discuss its
finances with its officers and independent accountants.   The results of such an
audit will be conclusive absent manifest error.”

SECTION 3.  Conditions of Effectiveness.  The effectiveness of Section 2 shall
be subject to the following conditions precedent:

(a)The Obligors shall have paid or reimbursed the Administrative Agent and the
Lenders for their reasonable out of pocket costs and expenses incurred prior to
the date hereof in connection with the Loan Agreement and all Loan Documents,
including their reasonable out of pocket legal fees and costs, pursuant to
Section 15.03(a)(i)(z) of the Loan Agreement.



2

--------------------------------------------------------------------------------

 



(b)Each Obligor shall have provided the Administrative Agent official
certificates of good standing in its jurisdiction of organization, dated no
earlier than 30 days prior to the date hereof.

(c)The representations and warranties in Section 4 shall be true and correct on
the date hereof and on the first date on which the condition set forth in
Section 3(a) shall have been satisfied. 

SECTION 4.  Representations and Warranties; Reaffirmation.

(a)Each Obligor hereby represents and warrants to each Lender as follows:

(i)Such Obligor has full power, authority and legal right to make and perform
this Amendment.  This Amendment is within such Obligor’s corporate powers and
has been duly authorized by all necessary corporate and, if required, by all
necessary shareholder action.  This Amendment has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable against such Obligor in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  This Amendment (x) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any third party, except for such as have been obtained
or made and are in full force and effect, (y) will not violate any applicable
law or regulation or the charter, bylaws or other organizational documents of
such Obligor and its Subsidiaries or any order of any Governmental Authority,
other than any such violations that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (z) will not violate
or result in an event of default under any material indenture, agreement or
other instrument binding upon such Obligor and its Subsidiaries or assets, or
give rise to a right thereunder to require any payment to be made by any such
Person.

(ii)No Default has occurred or is continuing or will result after giving effect
to this Amendment.

(iii)The representations and warranties made by or with respect to such Obligor
in Section 7 of the Loan Agreement are true in all material respects (taking
into account any changes made to schedules updated in accordance with Section
7.21 of the Loan Agreement or attached hereto), except that such representations
and warranties that refer to a specific earlier date were true in all material
respects on such earlier date.

(iv)There has been no Material Adverse Change since the date of the Loan
Agreement.

(b)Each Obligor hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents remain in full force and effect, undiminished by this Amendment,
except as expressly provided herein.  By executing this Amendment, each Obligor
acknowledges that it has read, consulted with its attorneys regarding, and
understands, this Amendment.



3

--------------------------------------------------------------------------------

 



SECTION 5.  Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)Governing Law.  This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

(b)Submission to Jurisdiction.  Each Obligor agrees that any suit, action or
proceeding with respect to this Amendment or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in New York, New York or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment.  This Section 5 is for the benefit of
Administrative Agent and the Lenders only and, as a result, neither
Administrative Agent nor any Lender shall be prevented from taking proceedings
in any other courts with jurisdiction.  To the extent allowed by applicable
Laws, Administrative Agent and the Lenders may take concurrent proceedings in
any number of jurisdictions.

(c)Waiver of Jury Trial.  Each Obligor, Administrative Agent and each Lender
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any suit, action or proceeding arising out
of or relating to this Amendment, the other Loan Documents or the transactions
contemplated hereby or thereby.

SECTION 6.  Acknowledgement and Consent.  Guarantor has read this Amendment and
consents to the terms hereof and hereby acknowledges and agrees that any Loan
Document to which Guarantor is a party shall continue in full force and effect
and that all of its obligations thereunder shall be valid, binding, and
enforceable, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally and by equitable principles relating to enforceability, and
shall not be impaired or limited by the execution or effectiveness of this
Amendment.  Guarantor represents and warrants that all representations and
warranties contained in the Loan Agreement as amended by this Amendment, and the
Loan Documents to which Guarantor is a party or otherwise bound are true,
correct and complete in all material respects on and as of the date hereof with
the same effect as though each had been made on and as of such date, except to
the extent that any of such representations and warranties specifically relates
to an earlier date.  Guarantor acknowledges and agrees that (i) Guarantor is not
required by the terms of the Loan Agreement or any other Loan Document to
consent to the supplements and amendments to the Loan Agreement effected
pursuant to this Amendment and (ii) nothing in the Loan Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
Guarantor to any future supplements or amendments to the Loan Agreement.

SECTION 7.  Miscellaneous.

(a)No Waiver.  Nothing contained herein shall be deemed to constitute a waiver
of compliance with any term or condition contained in the Loan Agreement or any
of the other



4

--------------------------------------------------------------------------------

 



Loan Documents or constitute a course of conduct or dealing among the
parties.  Except as expressly stated herein, the Lenders reserve all rights,
privileges and remedies under the Loan Documents.  Except as amended hereby, the
Loan Agreement and other Loan Documents remain unmodified and in full force and
effect.  All references in the Loan Documents to the Loan Agreement shall be
deemed to be references to the Loan Agreement as amended hereby.

(b)Severability.  In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

(c)Headings.  Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

(d)Integration.  This Amendment constitutes a Loan Document and, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

(e)Counterparts.  This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart.

(f)Controlling Provisions.  In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail.  Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect.

SECTION 8.  Joint and Several Liability of Oberland.  Oberland Capital
Healthcare Master Fund LP hereby reaffirms that it shall be jointly and
severally liable with Lenders for Lenders’ Commitments (as reduced by any
Borrowings) through the last day of the Commitment Period.

[Remainder of page intentionally left blank]

 

 

 



5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWER:

 

 

 

 

AXOGEN, INC.

 

 

 

 

By

/s/ Peter J. Mariani

 

 

Name: Peter J. Mariani

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

SUBSIDIARY GUARANTOR:

 

 

 

 

AXOGEN CORPORATION

 

 

 

 

By

/s/ Peter J. Mariani

 

 

Name: Peter J. Mariani

 

 

Title: Chief Financial Officer

 





[Signature Page to Amendment 1 to Term Loan Agreement]

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:

 

 

 

 

THREE PEAKS CAPITAL S.A.R.L.

 

 

 

 

 

By

/s/ Andrew Rubinstein

 

 

Andrew Rubinstein

 

 

Manager

 

 

 

 

 

 

 

LENDER:

 

 

 

 

THREE PEAKS CAPITAL S.A.R.L.

 

 

 

 

 

 

 

By

/s/ Andrew Rubinstein

 

 

Andrew Rubinstein

 

 

Manager

 

 

 

 

 

 

 

Solely for purposes of Section 8:

 

 

 

 

OBERLAND CAPITAL HEALTHCARE MASTER FUND LP

 

 

 

 

 

 

 

By

/s/ Andrew Rubinstein

 

 

Name: Andrew Rubinstein

 

 

Title:  Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment 1 to Term Loan Agreement]

--------------------------------------------------------------------------------